    Case 2:18-cv-09826-JLS-PLA Document 90 Filed 04/18/19 Page 1 of 2 Page ID #:649



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES-GENERAL

Case No.: CV 18-9826-JLS (PLA)                                                               Date: April 18, 2019

Title:    Jonathan Grigsby v. Debbie Asuncion, et al.


PRESENT: THE HONORABLE                    PAUL L. ABRAMS
                                          UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                   N/A                                          N/A
          Deputy Clerk                                Court Reporter / Recorder                         Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                        ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                    NONE

PROCEEDINGS:               (IN CHAMBERS)

The Court is in receipt of two more filings from plaintiff, the first an “Order re: Motion Seeking Court to
Respond or State What’s Reason No Reply” (ECF No. 68) and the second an “Order re: Motion Seeking Truth
Not False Statements” (ECF No. 89). As best as the Court can discern, plaintiff in ECF No. 68 complains,
among other things, that the Court has not sent him a summons so he can serve the Complaint on Chief of
Appeals Minh Voang. This individual is not named in the Complaint; neither has plaintiff moved to amend the
Complaint to add this person as a defendant in this action. His request for a summons is denied. He further
complains that he filed a “staff complaint” almost one year ago; wrote letters to M. Voang regarding his
complaints with no response (those letters are attached to plaintiff’s filing); two defendants herein are impeding
his investigation into staff complaints; CDCR is refusing to process two staff complaints; and he has shown a
conflict of interest by those “investigating their own errors and mistakes” (as to which he attaches
documentation). Plaintiff appears to be complaining that the Court is not investigating his claims that “CDCR
employees engaged in false document(s) fabricated statement(s) and [t]ampering with evidence in serious RVR,”
and seems to be seeking an order that an “employee” be “fired and as sanctions for disobeying the law.” His
requests that this Court conduct an investigation is denied, as is his request that the Court “fire” a prison
employee. Indeed, no defendant in this action has yet been served (at least no proof of service showing proper
service under the Federal Rules has yet been filed) so no party other than plaintiff is currently before the Court.
The relief he seeks in ECF No. 68 is denied.

In ECF No. 89, plaintiff takes issue with certain characterizations made by the Court in prior Orders responding
to plaintiff’s filings. In particular, he indicates that “everybody on exhibit [F] is a defendant,” and there are not
two groups of individuals as noted by the Court in ECF No. 62. Exhibit F to ECF No. 89 is a list of names, and
staff members not identified by name. Four names are hand-written at the end: Joseph Galvan, Dr. Afra, R.C.
Johnson, and Minh Voang. None of these four are named as defendants in the Complaint (see Complaint, at pp.
1-10). While they may appear in the factual statement of the Complaint, that does not make them defendants.
To be clear, the Court at this stage of the proceedings will not issue a summons on a non-defendant. As stated



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                          Page 1 of 2
      Case 2:18-cv-09826-JLS-PLA Document 90 Filed 04/18/19 Page 2 of 2 Page ID #:650



above, plaintiff has not moved to amend his Complaint to add additional defendants, or filed an amended
Complaint naming any additional individuals as defendants (or substituting names where only titles were
originally known). Next, plaintiff explains in ECF No. 89 that he never asked a defendant to waive service of
the summons and Complaint, and the Court was incorrect in previously asserting otherwise. To the extent the
Court misconstrued any prior filing by plaintiff as to service issues, the Court will simply advise him, again, that
the method of service of the summons and Complaint that plaintiff chooses to use must be timely and must
comply with the applicable Federal Rules. Plaintiff’s ECF No. 89 is otherwise denied.



cc:     Jonathan Grigsby, pro se




                                                                               Initials of Deputy Clerk    ch


CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                           Page 2 of 2
